This appeal was heretofore dismissed on account of a failure to have the notice of appeal passed into the minutes of the trial court. See Art. 827, C. C. P.
There is now filed herein a supplemental transcript showing the orders made by the trial court on its docket, but nowhere therein is it shown that the proper orders have been passed into the minutes of the court. That such order showing the giving of a notice of appeal could have been entered at a later term of the court nunc pro tunc is shown by Art. 827, C. C. P. Such, however, has not been done in this case. The supplemental transcript only contains a copy of the judge's notations on his trial docket, certified to by the district clerk. The record before us still remains in the condition that no notice of appeal is entered in the minutes, and we are therefore without jurisdiction to hear this appeal.
The motion to re-instate is therefore overruled.